The opinion of the Court was delivered by
Sblepley J.
The plaintiff, to avoid a suit, voluntarily paid to the attorneys of the defendant, under the assertion of a supposed legal right, the amount now reclaimed. He must have known whether a demand had been made upon him for the property attached on the original writ within thirty days after the judgment. It was recovered at the June term of this Court, 1834, and if a demand had been made upon the sheriff within the thirty days, it must be presumed, that he would have notified his deputy in season and long before he paid the money on the thirty-first of March, 1835. There is no proof, that the payment, was made under a misapprehension, that such a demand had been made upon the sheriff, or under any mistake of facts. The parties appear to have acted, however, under a mistake of the law, the plaintiff supposing that upon the known facts he was obliged to pay to the creditor the value of the property attached, and the party in interest, that he was entitled to call upon him to make the payment. The general rule in such case is, that the person paying is not entitled to reclaim the money paid. Although there may be found in the works of elementary writers many reasons, and in the reported cases some decisions to the contrary, the remark made in Norton v. Marden, 15 Maine It. 45, that it was well settled, that money paid under a mistake of the law could not be reclaimed, was fully justified. Mr. Justice Story says, if may be affirmed of the rule, “ that the exceptions to it are few and generally stand upon some very urgent pressure of circumstances.” 1 Com. on Eq. c. 5, § 137. This case does not come within any of the received exceptions. It cannot be considered as a payment by compulsion. Chase v. Dwinal, 7 Greenl. 134. It may be admitted, that it can be classed among what are sometimes called hard cases; such as the loss of a debt, when one through ignorance of the law releases one of two joint *352obligors, or a loss by an indorser, who has no claim on any one responsible, and pays a bill, from which he was by law discharged, having a full knowledge of the facts. Decisions, which in accordance with the principles of law produce such results are not liable to the charge of being unjust. The claims of justice can only be answered by judicial tribunals proceeding upon well established rules, without accommodating them to cases of hardship, whether apparent or real. One may suffer serious loss through ignorance of the law and of his rights, and yet have no just cause to charge the law with injustice for not protecting him against it, or relieving him from it.

Exceptions overruled.